
	
		II
		110th CONGRESS
		1st Session
		S. 1529
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Harkin (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Stamp Act of 1977 to end benefit
		  erosion, support working families with child care expenses, encourage
		  retirement and education savings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Food Stamp Fairness and Benefit
			 Restoration Act of 2007.
		2.Ending benefit
			 erosionSection 5(e)(1) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2014(e)(1)) is amended—
			(1)in subparagraph
			 (A)(ii)—
				(A)by striking
			 Notwithstanding clause (i) and inserting the following:
					
						(I)In
				generalNotwithstanding clause (i) and except as provided in
				subclause (II)
						;
				and
				(B)by adding at the
			 end the following:
					
						(II)Inflation
				adjustmentOn October 1, 2008, and each October 1 thereafter,
				each of the amounts specified in subclause (I) shall be adjusted to the nearest
				lower dollar increment to reflect changes for the 12-month period ending on the
				preceding June 30 in the Consumer Price Index for All Urban Consumers published
				by the Bureau of Labor Statistics of the Department of Labor, for items other
				than food.
						;
				and
				(2)in subparagraph
			 (B)(ii)—
				(A)by striking
			 Notwithstanding clause (i) and inserting the following:
					
						(I)In
				generalNotwithstanding clause (i) and except as provided in
				subclause (II)
						;
				and
				(B)by adding at the
			 end the following:
					
						(II)Inflation
				adjustmentOn October 1, 2008, and each October 1 thereafter, the
				amount specified in subclause (I) shall be adjusted to the nearest lower dollar
				increment to reflect changes for the 12-month period ending on the preceding
				June 30 in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor, for items other than
				food.
						.
				3.Supporting
			 working families with child care expensesSection 5(e)(3)(A) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the maximum
			 allowable level of which shall be $200 per month for each dependent child under
			 2 years of age and $175 per month for each other dependent,.
		4.Encouraging
			 retirement and education savings among food stamp recipients
			(a)Allowable
			 financial resourcesSection
			 5(g) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended—
				(1)by striking
			 (g)(1) The Secretary and inserting the following:
					
						(g)Allowable
				financial resources
							(1)Total
				amount
								(A)In
				generalThe
				Secretary
								;
				(2)in subparagraph
			 (A) (as designated by paragraph (1)—
					(A)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $2,000; and
					(B)by inserting
			 (as adjusted in accordance with subparagraph (B)) after
			 $3,000; and
					(3)by adding at the
			 end the following:
					
						(B)Adjustment for
				inflation
							(i)In
				generalBeginning on October 1, 2007, and each October 1
				thereafter, the amounts in subparagraph (A) shall be adjusted to the nearest
				$100 increment to reflect changes for the 12-month period ending the preceding
				June in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor.
							(ii)RequirementEach
				adjustment under clause (i) shall be based on the unrounded amount for the
				prior 12-month
				period.
							.
				(b)Exclusion of
			 retirement accounts from countable financial resources
				(1)In
			 generalSection 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7
			 U.S.C. 2014(g)(2)(B)(v)) is amended by striking or retirement account
			 (including an individual account) and inserting
			 account.
				(2)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
					
						(7)Exclusion of
				retirement accounts from countable financial resources
							(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18)
				of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift
				Savings Plan account as provided in section 8439 of title 5, United States
				Code.
							(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary through
				regulation).
							.
				(c)Exclusion of
			 education accounts from countable financial resourcesSection 5(g) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(g)) (as amended by subsection (b)) is amended by adding at the
			 end the following:
				
					(8)Exclusion of
				education accounts from countable financial resources
						(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a qualified tuition program
				described in section 529 of the Internal Revenue Code of 1986 or in a Coverdell
				education savings account under section 530 of that Code.
						(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other education programs, contracts, or
				accounts (as determined by the Secretary through
				regulation).
						.
			5.Fairness for
			 legal immigrants
			(a)In
			 generalSection 6 of the Food
			 Stamp Act of 1977 (7 U.S.C. 2015) is amended by striking subsection (f) and
			 inserting the following:
				
					(f)Aliens
						(1)Eligibility—Notwithstanding
				sections 401(a), 402(a), and 403(a) of the Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a), 1612(a), 1613(a)), an
				alien who is lawfully residing in the United States may not be ineligible for
				the food stamp program on the basis of—
							(A)the immigration
				status of the alien; or
							(B)the date the
				alien entered the United States.
							(2)Consideration
				of incomeThe income (less, at State option, a pro rata share)
				and financial resources of the individual rendered ineligible to participate in
				the food stamp program under this subsection shall be considered in determining
				the eligibility and the value of the allotment of the household of which the
				individual is a
				member.
						.
			(b)Clarifying
			 eligibilitySection 421(d)(3)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (8 U.S.C. 1631(d)(3)) is amended by striking to the extent that a
			 qualified alien is eligible under section 1612(a)(2)(J) of this title
			 and inserting to the extent that a child is a member of a household
			 receiving food stamps under that Act.
			(c)Ensuring proper
			 screeningSection 11(e)(2)(B)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(2)(B)) is amended—
				(1)by redesignating
			 clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and
				(2)by inserting
			 after clause (v) the following:
					
						(vi)shall provide a
				method for implementing section 421 of the Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631) that does not require
				any unnecessary information from individuals who may be exempt from that
				section;
						.
				(d)Simplified
			 administrative reporting requirementSection 11(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2020(a)) is amended by adding at the end the following:
			 Notwithstanding subsection (e)(2) of section 421 of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1631(e)(2)), the administrative reporting requirement under that subsection
			 shall be satisfied by the submission of an aggregate report on the numbers of
			 exceptions granted under that subsection each year..
			6.Food stamp
			 eligibility for unemployed adultsSection 6(o)(2) of the Food Stamp Act of
			 1977 (7 U.S.C. 2015(o)(2)) is amended in the matter preceding subparagraph
			 (A)—
			(1)by striking
			 36-month and replacing it with 24-month;
			 and
			(2)by striking
			 3 and replacing it with 6.
			7.Availability of
			 commodities for the emergency food assistance programSection 27(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2036(a)) is amended—
			(1)by striking
			 (a) Purchase of
			 commodities and all that follows through
			 through 2007 and inserting the following:
				
					(a)Purchase of
				commodities
						(1)In
				generalSubject to paragraph (2), for each of fiscal years 2008
				through
				2012;
						;
			(2)by striking
			 $140,000,000 of; and
			(3)by inserting at
			 the end the following:
				
					(2)AmountsThe
				Secretary shall use to carry out this subsection for fiscal year 2008,
				$180,000,000.
					.
			
